Exhibit 10.1

AMENDMENT NO. 1 TO AIRCRAFT LEASE AGREEMENT

BETWEEN

WHL MANAGEMENT LLC

A CALIFORNIA LIMITED LIABILITY COMPANY

AS LESSOR

AND

WILLIAMS-SONOMA, INC.

A CALIFORNIA CORPORATION

AS LESSEE

DATED

MAY 26, 2010



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO AIRCRAFT LEASE AGREEMENT

AMENDMENT NO. 1 TO AIRCRAFT LEASE AGREEMENT (this “Amendment”) dated May

26, 2010 (the “Effective Date”), by and between WHL MANAGEMENT LLC, a California

limited liability company (“Lessor”), and WILLIAMS-SONOMA, INC., a California
corporation

(“Lessee”).

RECITALs

WHEREAS, Lessor and Lessee are parties to that certain Aircraft Lease Agreement
dated

May 16, 2008 (the “Agreement”);

WHEREAS, Lessor, Lessee and Bank of America, N.A. (“Bank”) are parties to that

certain Consent to Lease and Assignment dated May 16, 2008 (“Consent”); and

WHEREAS, Lessee and Mr. Howard Lester (“Executive”) are parties to that certain

Retirement and Consulting Agreement dated January 25, 2010 (the “Consulting
Agreement”);

and

WHEREAS, pursuant to the Consulting Agreement, the parties agreed to maintain
the full

36-month term of the Agreement and the Executive agreed to cause Lessor to give
Lessee an

option to purchase the Aircraft; and

WHEREAS, the parties desire to amend the Agreement to incorporate the agreements

regarding the Aircraft set forth in the Consulting Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth

herein, and for other good and valuable consideration, the sufficiency of which
is hereby

acknowledged, the parties hereto agree as follows:

AGREEMENT

1. CAPITALIZED TERMS. All capitalized terms used herein and not otherwise
defined shall have the meaning set forth in the Agreement.

2. AMENDMENT OF AGREEMENT.

(a) The parties agree that the retirement of the Executive constitutes a
Retirement Event under the Agreement. Notwithstanding such Retirement Event, the
parties agree that the Lease Term of the Agreement shall continue and that the
Agreement shall not terminate pursuant to Section 15 due to such Retirement
Event.

(b) The parties agree that the Agreement is hereby amended to provide that
Lessee shall have the option to purchase the Aircraft from Lessor on the
expiration of the Lease Term (the “Option”) for the purchase price of
US$32,000,000 (the “Purchase Price”). Lessee shall provide Lessor with
preliminary, non-binding written notice of Lessee’s intent whether or not to
exercise the Option (the “Preliminary Notice”) on or within thirty (30) days
prior to December 1, 2010. Regardless

 

1.



--------------------------------------------------------------------------------

of the intent expressed by Lessee in the Preliminary Notice, Lessee shall
provide Lessor with binding, final written notice of Lessee’s intent to exercise
the Option (the “Option Notice”) on January 3, 2011 (the “Exercise Date”); the
Option Notice may not be delivered by Lessee prior to the Exercise Date and
shall not be deemed to be binding or effective prior to the Exercise Date. If
Lessee fails to provide the Option Notice on the Exercise Date, then the Option
shall be void. If Lessee elects to exercise the Option, then:

(i) Lessee’s acquisition of the Aircraft shall occur on Monday, May 16, 2011, or
such other date that is mutually agreeable to the parties (the “Closing Date”).
On or before the Closing Date, Lessee shall, at its sole expense, position the
Aircraft in Portland, Oregon or other mutually agreeable location in the
continental United States (“Closing Location”).

(ii) Prior to the Closing Date, Lessor shall position an original executed FAA
Lease Termination for the Agreement, an FAA Bill of Sale, and any and all other
documents necessary to convey good and marketable title to the Aircraft free and
clear of all liens and encumbrances to Lessee (except for the Warranty Bill of
Sale referred to below) with the law firm of Daugherty, Fowler, Peregrin,
Haught & Jenson in Oklahoma City, Oklahoma (“Escrow Agent”). Prior to the
Closing Date, Lessee shall position an original executed FAA Lease Termination
for the Agreement and FAA Registration Application with Escrow Agent.

(iii) On the Closing Date and at the Closing Location, Lessor shall have an
authorized individual present, with proof of authorization, to execute and
deliver to Lessee (1) a Warranty Bill of Sale substantially in the form attached
hereto and incorporated herein as Exhibit 1-A; (2) an Assignment of Warranties
substantially in the form attached hereto and incorporated herein as Exhibit
1-B; (3) a Receipt for Funds substantially in the form attached hereto and
incorporated as Exhibit 1-C; and (4) California Statements of Exemption
substantially in the form attached hereto and incorporated herein as Exhibit
1-D. On the Closing Date and at the Closing Location, Lessee shall have an
authorized individual present, with proof of authorization, to execute and
delivery to Lessor the Delivery Receipt substantially in the form attached
hereto and incorporated as Exhibit 1-E; and the California Statements of
Exemption substantially in the form attached hereto and incorporated herein as
Exhibit 1-D.

(iv) Lessor shall deliver to Lessee any items that Lessor has removed or
retained from the Aircraft, if any, prior to the Closing (as defined below). All
return conditions of Section 9 shall be waived upon acquisition of the Aircraft
by Lessee. Except with respect to the situations identified in Section 2(b)(v)
below, the Aircraft will be sold to Lessee regardless of its then-current
condition, as-is and with all faults. The Aircraft registration number, N878HL,
shall be transferred to Lessee upon the Closing.

(v) For the avoidance of doubt, the parties hereby state that Lessor shall
remain responsible to make any Capital Improvements under Section 5(l) of the
Agreement until the Closing. If the Aircraft requires Capital Improvements to
keep the Aircraft airworthy and Lessor makes such Capital Improvements after
January 25, 2010, and prior to the Closing, then the Purchase Price shall be
adjusted upwards to account for the increased value of the Aircraft resulting
therefrom at the time of completion of such Capital Improvements. If the parties
cannot agree on the increase in value of the Aircraft due to such Capital
Improvements, then an appraisal will be performed to determine the increase in
Aircraft value, if any, that is proximately caused solely as a result of such
Capital Improvements. The appraisal will be conducted by a panel of three
(3) experienced aircraft appraisers, with each party selecting, and bearing the
expense of, one (1) appraiser and the two (2) appraisers thus appointed
selecting the third appraiser, who will act as chairman and whose expense will
be borne equally by both

 

2.



--------------------------------------------------------------------------------

parties. The findings of the two (2) appraisers which are closest in value shall
be averaged and shall constitute the increase in value, if any, of the Aircraft
due to such Capital Improvements. Notwithstanding the foregoing, the appraisal
process described above shall be for the limited purpose described above and
shall not be used to revalue the entire Aircraft. The parties also agree that if
during the period of time from the Lessee’s issuance of the Option Notice up to
and including the Closing:

(aa) the Aircraft is damaged in a manner that would trigger Lessee’s obligation
of indemnification under Section 14(c) of the Agreement, then Lessee’s
acquisition of the Aircraft under the Option shall satisfy any and all of the
obligations of Lessee to Lessor under Section 14(c) of the Agreement,

(bb) the Aircraft is damaged (but not destroyed) in a manner that would trigger
a claim and payment from the insurer under the hull insurance for the Aircraft,
then the Purchase Price shall be decreased by the amount of such payment, or, if
the amount of such payment is not known prior to Closing, then Lessor shall
assign such payment to Lessee at Closing,

(cc) the Aircraft is destroyed or determined to be a total loss, then the Option
shall terminate, Lessor and Lessee shall be released from their obligations
under this Amendment including Lessee’s obligation to purchase the Aircraft and
the Agreement shall terminate. In such event, any hull insurance payable with
respect to the Aircraft shall be paid to Bank, to the extent of its interest
under the Aircraft Mortgage, with any surplus being retained by Lessor.

(vi) THE AIRCRAFT IS BEING SOLD TO LESSEE BY LESSOR HEREUNDER “AS IS,” AND,
EXCEPT AS SET FORTH IN THE WARRANTY BILL OF SALE, LESSOR SHALL NOT BE DEEMED TO
HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE
AIRWORTHINESS, CONDITION, VALUE, DESIGN, OPERATION, MERCHANTABILITY OR FITNESS
FOR USE OF THE AIRCRAFT, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER
OR NOT DISCOVERABLE, AS TO THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT,
TRADEMARK OR COPYRIGHT, AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT
LIABILITY IN TORT, OR AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE
AIRCRAFT OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE AIRCRAFT.

(vii) The parties agree that the term Taxes shall be expanded to include sales,
use, retail, or other taxes that may be imposed on the Aircraft, Lessor or
Lessee as a result of the purchase, sale or delivery of the Aircraft from Lessor
to Lessee or use of the Aircraft by Lessee after Closing; provided, however,
that Taxes shall not include any taxes to the extent that they relate to any
income or capital gain taxes that may be imposed on Lessor on the sale of the
Aircraft to Lessee.

(viii) The Cape Town Convention will be applicable to the sale of the Aircraft
under the Option. The parties agree to cooperate and perform such acts as
necessary to register at Closing, Lessee’s purchase of the Aircraft including,
without limitation, its engines, as a contract of sale under the Cape Town
Convention. The parties further agree to each appoint Escrow Agent as its
professional user entity in regard to the Aircraft including, without
limitation, its engines in order for Escrow Agent to register the contract of
sale at Closing. Lessee shall not register any prospective contract of sale with
the International Registry with respect to the Aircraft or any part thereof; any
contracts of sale registered with respect to the Option shall occur at Closing.

 

3.



--------------------------------------------------------------------------------

(ix) Lessor’s right to terminate the Agreement pursuant to Section 15 of the
Agreement shall not be impacted by the exercise of the Option by Lessee.
Termination of the Agreement by Lessor or Lessee pursuant to Section 15 of the
Agreement shall terminate the Option. Upon execution of this Amendment,
(i) Lessee shall no longer have the right to terminate the Agreement pursuant to
the penultimate sentence of Section 15 of the Agreement or pursuant to
Section 2(b)(iii) of the Consent; (ii) Lessee’s right to terminate the Agreement
pursuant to the remainder of Section 15 of the Agreement and Section 2(b)(ii) of
the Consent shall not be impacted by the exercise of the Option by Lessee; and
(iii) if, on May 16, 2011, the conditions of Closing described in
Section 2(b)(x) of this Amendment are not met by Bank or Lessor, then Lessee may
elect to terminate the Option, not purchase the Aircraft, and return the
Aircraft to Lessor as set forth in the Agreement.

(x) On the Closing Date and upon (i) Lessee’s confirmation it is prepared to
transfer the Purchase Price to Lessor in compliance with Lessor’s instructions
(which may include, without limitation, instructions for payment of the Purchase
Price directly to Bank), (ii) Bank’s confirmation that upon Lessee’s payment to
Bank of the Purchase Price (or as much of the Purchase Price as Lessor directs
Lessee to pay to Bank), Bank will release its lien release documents with
respect to the Aircraft, (iii) Lessor’s confirmation that upon Lessee’s payment
of the Purchase Price, and the filing of the documents positioned with Escrow
Agent, the Aircraft shall be conveyed to Lessee with good and marketable title,
free and clear of all liens and encumbrances, and that Escrow Agent has been
provided with such irrevocable instructions, and (iv) Escrow Agent’s
confirmation that it has received all necessary documents and is prepared to
file them with the Federal Aviation Administration, then: (v) Lessee shall
initiate transfer of the Purchase Price to Lessor and/or Bank, as applicable, by
wire transfer and provide confirmation number(s) for same, and (vi) Escrow Agent
shall initiate filing of the documents identified in Section 2(b)(ii) with the
Federal Aviation Administration. After steps (i) – (vi) are complete, Lessor
shall deliver the Aircraft to Lessee and Lessee shall accept the Aircraft by
executing and delivering the documents identified in Section 2(b)(iii). The
completion of all the items in the preceding two sentences shall constitute the
“Closing”. Without altering Lessee’s obligations with respect to maintaining the
condition of the Aircraft under the Agreement, all risk of loss or damage to the
Aircraft shall transfer to Lessee upon the Closing Delivery.

3. GOVERNING LAW/JURISDICTION. This Amendment shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California. The parties hereby submit to the exclusive jurisdiction and venue of
any court (federal, state or local) having situs within the State of California.

4. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute and be one and the same instrument.

5. NO FURTHER AMENDMENT; TREATMENT OF TRANSACTIONS. Except as modified pursuant
to this Amendment, the Agreement and the Consent shall remain unmodified and in
full force and effect, and the parties hereto confirm that the Agreement and
Consent shall remain in effect except as amended hereby. Prior to the Closing,
Lessor and Lessee shall report the Lease and the Option as separate transactions
for financial accounting and federal, state and local income and other tax
purposes. Lessor and Lessee shall continue to report Lessor as being the owner
of the Aircraft for accounting and tax purposes until the Closing.

(SIGNATURES ON NEXT PAGE)

 

4.



--------------------------------------------------------------------------------

The parties have executed this Amendment as of the day and year first written
above.

 

LESSOR:    LESSEE: WHL MANAGEMENT LLC    WILLIAMS-SONOMA, INC.

a California limited liability company

   a California corporation

 

By: /s/ R. Kirk Lester

   By: /s/ Sharon L. McCollam

 

Printed Name: R. Kirk Lester

   Printed Name: Sharon L. McCollam

 

Its: Manager

   Its: Executive Vice President, Chief   

  Operating and Chief Financial Officer

WHL Management LLC

  

Williams-Sonoma, Inc.

Address: c/o R. Kirk Lester, PO Box 1475

   Address: 3250 Van Ness Avenue

Rancho Mirage, CA 92270

   San Francisco, CA 94109

Phone: 760-779-5236

   Phone: 415-616-8775

Fax: 703-837-1592

   Fax: 415-439-1067

Attn: R. Kirk Lester

   Attn: Sharon McCollam

E-mail: kirk@rklester.com

   E-mail: smccollam@wsgc.com

 

Acknowledged and consented to by: BANK OF AMERICA, N.A.

 

By:

 

/s/ Lucia Walsh

Name:

 

Lucia Walsh

Title:

 

Vice President

 

5.



--------------------------------------------------------------------------------

EXHIBIT 1-A

AMENDMENT NO. 1 TO AIRCRAFT LEASE AGREEMENT

WARRANTY BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS:

THAT WHL Management LLC (“Seller”) is the owner of the full legal and beneficial
title to that certain 2007 Bombardier Inc. Model BD-700-1A11 “Global 5000”
aircraft bearing manufacturer’s serial number 9261, currently registered as
N878HL, together with two (2) Rolls-Royce Deutschland BR700-710A2-20 engines
installed thereon, bearing manufacturer’s serial numbers 12633 and 12634 and all
other appliances, avionics, parts, additions, appurtenances, accessories,
instruments, components, systems, furnishings, and other items of equipment now
installed thereon, and all flight manuals, log books and records required by the
United States Federal Aviation Administration, relating to said aircraft,
engines, components and systems as further described in the Aircraft Delivery
Receipt to be executed at acceptance by Williams-Sonoma, Inc. (“Purchaser”)
(collectively, the “Aircraft”).

THAT for and in consideration of the sum of $10.00 and other valuable
consideration, Seller does on the date hereof grant, convey, transfer, bargain,
sell, deliver and set over, all of its right, title and interest in and to the
Aircraft unto Purchaser.

THAT Seller hereby warrants to Purchaser, its successors and assigns, that there
is hereby conveyed to Purchaser good and marketable title to the Aircraft free
and clear of any and all mortgages, claims, liens, charges, leases, rights of
others, security interests or other encumbrances of any kind, and that it will
warrant and defend such title forever against all claims and demands whatsoever.

THE AIRCRAFT IS BEING SOLD TO LESSEE BY LESSOR HEREUNDER “AS IS,”

AND, EXCEPT AS SET FORTH IN THE WARRANTY BILL OF SALE, LESSOR SHALL

NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY,

EXPRESS OR IMPLIED, AS TO THE AIRWORTHINESS, CONDITION, VALUE, DESIGN,

OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE AIRCRAFT, AS TO

THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT

DISCOVERABLE, AS TO THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT,

TRADEMARK OR COPYRIGHT, AS TO THE ABSENCE OF OBLIGATIONS BASED ON

STRICT LIABILITY IN TORT, OR AS TO THE QUALITY OF THE MATERIAL OR

WORKMANSHIP OF THE AIRCRAFT OR ANY OTHER REPRESENTATION OR

WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE

AIRCRAFT.

IN WITNESS WHEREOF, Seller has caused this instrument to be executed by its duly
authorized officer on this              day of                     , 2011.

 

1-A-1



--------------------------------------------------------------------------------

SELLER:

WHL MANAGEMENT LLC

a California limited liability company

By: ___________________________________________

Printed Name: __________________________________

Title: __________________________________________

Location of Delivery: Portland, Oregon

Date: _________________________________________

Time: _________________________________________

Airframe Hours: _________________________________

Engine Hours: Left                             Right                          

 

1-A-2



--------------------------------------------------------------------------------

STATE OF OREGON         )  

 

CAPACITY CLAIMED BY SIGNER

Though statute does not require the Notary to fill

in the data below, doing so may prove invaluable

to persons relying on the document.

        ) ss.   COUNTY OF                                             )      

On             , 2011, before me,                                         
                                                                      ,

personally appeared                                          
                                                                ,

 

¨  Individual

¨  Corporate Officer(s)

    ¨  

 

personally known to me

                                                             
                         -or-  

¨  Partner(s)

 

¨  Limited

¨  General

    ¨   proved to me on the basis of satisfactory evidence           to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.  

¨  Attorney-in-Fact

¨  Trustee(s)

¨  Guardian/Conservator

           

¨  Other:                                                                  

    ____________________________

                              Witness my hand and official seal.  

SIGNER IS REPRESENTING:

Name of person(s) or entity(ies)

                        

WHL Management LLC

                                                                                

                                                                          
                                                    

Signature of the Notary

 

       

 

This certificate must be attached to the document

described at right:

  

 

Title or Type of Document: Warranty Bill of Sale

 

Number of Pages: 3 Date of Document:                                          
               

         

 

Signer(s) other than named above: N/A

 

       

 

1-A-3



--------------------------------------------------------------------------------

Exhibit 1-B

AMENDMENT NO. 1 TO AIRCRAFT LEASE AGREEMENT

ASSIGNMENT OF WARRANTIES

KNOW ALL MEN BY THESE PRESENTS:

In accordance with the terms and conditions of the Option set forth in the
Aircraft Lease Agreement between WHL Management LLC (“Seller”) and
Williams-Sonoma (“Purchaser”) dated May 16, 2008, as amended, regarding that
certain 2007 Bombardier Inc. Model BD-700-1A11 “Global 5000” aircraft bearing
manufacturer’s serial number 9261, currently registered as N878HL, together with
two (2) Rolls-Royce Deutschland BR700-710A2-20 engines installed thereon,
bearing manufacturer’s serial numbers 12633 and 12634 and all other appliances,
avionics, parts, additions, appurtenances, accessories, instruments, components,
systems, furnishings, and other items of equipment now installed thereon, and
all flight manuals, log books and records required by the United States Federal
Aviation Administration, relating to said aircraft, engines, components and
systems as further described in the Aircraft Delivery Receipt to be executed at
acceptance by Purchaser (collectively, the “Aircraft”):

Seller hereby assigns to Purchaser, to the extent assignable, such rights as
Seller may have under (a) any warranty (express or implied) with respect to the
Aircraft and (b) any service policies or product agreements with respect to the
Aircraft, in each case to the extent the same exist in favor of Seller and are
capable of being assigned by or otherwise available to Purchaser (collectively,
the “Assigned Rights”).

Seller hereby acknowledges Purchaser’s right to enforce in its own name such
Assigned Rights as Seller may have with respect to the Aircraft to the extent
assigned (and assignable) to Purchaser by Seller hereunder.

IN WITNESS WHEREOF, Seller has caused this instrument to be executed by its duly
authorized representative on                  , 2011.

 

SELLER:

WHL MANAGEMENT LLC

a California limited liability company

By:                                                                 
                                

Printed Name:                                        
                                  

Title:                                                                 
                            

 

1-B-1



--------------------------------------------------------------------------------

EXHIBIT 1-C

AMENDMENT NO. 1 TO AIRCRAFT LEASE AGREEMENT

RECEIPT FOR FUNDS

The undersigned hereby acknowledges receipt of the sum of $32,000,000 for
payment of

that certain 2007 Bombardier Inc. Model BD-700-1A11 “Global 5000” aircraft
bearing

manufacturer’s serial number 9261, currently registered as N878HL, together with
two (2) Rolls-

Royce Deutschland BR700-710A2-20 engines installed thereon, bearing
manufacturer’s serial

numbers 12633 and 12634 and all other appliances, avionics, parts, additions,
appurtenances,

accessories, instruments, components, systems, furnishings, and other items of
equipment now

installed thereon, and all flight manuals, log books and records required by the
United States

Federal Aviation Administration, relating to said aircraft, engines, components
and systems as

further described in the Aircraft Delivery Receipt to be executed at acceptance
by Purchaser

(collectively, the “Aircraft”)

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its

duly authorized representative on                  , 2011.

 

WHL MANAGEMENT LLC

A California limited liability company

By:                                                                 
                                

Printed Name:                                        
                                   

Title:                                                                 
                            

 

1-C-1



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO AIRCRAFT LEASE AGREEMENT

EXHIBIT 1-D

STATEMENTS OF EXEMPTION PURSUANT

TO SECTIONS 6247 AND 6248 OF THE CALIFORNIA SALES AND USE TAX LAW

 

I hereby certify, under penalty of perjury under the laws of the State of
California, that I delivered a 2007    Bombardier BD-700-1A11    9261          
to  

Williams-Sonoma, Inc.

   at (Year)    (Make)     (Model)    (Serial No.)     (Name of Buyer)   

 

Portland, Oregon

  on       on behalf of  

WHL Management LLC

   .     

(Out of State Location)

    (Date of Delivery)     (Name of Seller)      

 

Signed                        (Signature of Person Making Delivery)    (Date)   
  

 

Capacity            (Salesman - Agent - Employee - Partner)   

 

= = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = =
= = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = =
= = = = = = = = = = = = = = = = = = = = = = = = = = =

I hereby certify, under penalty of perjury under the laws of the State of
California, that I took delivery of a

 

2007    Bombardier    BD-700-1A11    9261     

(Year)

   (Make)    (Model)    (Serial No.)   

 

on           , 2011   at   Portland, Oregon       from       WHL Management LLC
      (Date)     (Out of State Location - City and State)  

(Name of Person Delivering Aircraft)

 

CHECK ONE OF THE FOLLOWING:

 

¨ Non-Resident: I further certify that the buyer does not have a residence in
California where it resides permanently, personally or recurrently and that this
aircraft was purchased for use outside the State of California.

 

x California Resident: I further certify that the buyer has a residence in
California where it resides permanently, personally or recurrently and that this
aircraft was purchased for use in Interstate or Foreign Commerce pursuant to the
provisions of California Sales and Use Tax Regulation §1620(b)(5)(C)3 summarized
below.

I understand that the aircraft delivery must occur outside of California. One
business trip must occur outside of California before initial entry into the
state. Subsequent to California entry and for the next six months, 50% or more
of the flight time must be for interstate or foreign commerce purposes. If these
requirements are not met, and if determined that use tax is due, the buyer will
pay it directly to the California State Board of Equalization.

 

Signed                        , 2011         (Purchaser or Agent)    (Title)   
(Date)   

 

= = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = =
= = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = = =
= =

On this      day of             , 2011, before me
                                , a Notary Public in and for the county of
                    , State of Oregon, duly commissioned and sworn, personally
appeared before me, both                                  and
                                , known to me OR proved to me on the basis of
satisfactory evidence to be the persons whose names are subscribed to the within
instrument, and acknowledged to me that they executed the same in their
authorized capacities, and that by their signatures on the instrument the
persons, or the entities upon behalf of which the persons acted, executed the
instrument.

 

1-D-1



--------------------------------------------------------------------------------

            WITNESS my hand and official seal.

        (Signature of Notary Public)                    



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO AIRCRAFT LEASE AGREEMENT

EXHIBIT 1-E

AIRCRAFT DELIVERY RECEIPT

WILLIAMS-SONOMA, INC. (“Purchaser”) hereby accepts and acknowledges receipt from
WHL MANAGEMENT LLC (“Seller”) in accordance with the terms and conditions of the
Option set forth in the Aircraft Lease Agreement between Lessee and Lessor dated
May 16, 2008, as amended (the “Agreement”), of that certain 2007 Bombardier Inc.
Model BD-700-1A11 “GLOBAL 5000” aircraft, U.S. registration number N878HL, and
bearing manufacturer’s serial number 9261, including its ROLLS-ROYCE DEUTSCHLAND
BR710A2-20 engines, serial numbers 12633 and 12634, and all other appliances,
avionics, parts, additions, appurtenances, accessories, instruments, components,
systems, furnishings, and other items of equipment now installed thereon, and
all flight manuals, log books and records required by the United States Federal
Aviation Administration (“FAA”) relating to said aircraft, engines, components
and systems, including the equipment and accessories set forth in Schedule 1
attached hereto (collectively, the “Aircraft”). Purchaser has determined that
the Aircraft has the following hours:

 

Airframe:                         

Engine S/N 12633:                             

Engine S/N 12634:                             

IN WITNESS WHEREOF, this instrument has been duly signed by the undersigned
authorized party, and the Aircraft accepted at
                            Airport, in             , on             , 2011, at
    a.m./p.m. local time.

 

PURCHASER:

WILLIAMS-SONOMA, INC.

a California corporation

By:                                                                 
                                

Print Name:                                        
                                       

Its:                                                                 
                                 

 

SELLER:

WHL MANAGEMENT LLC

a California limited liability company

By:                                                                       
                     Print Name:                                        
                                   Its:                             
                                                               

 

1-E-1



--------------------------------------------------------------------------------

STATE OF OREGON         )  

 

CAPACITY CLAIMED BY SIGNER

Though statute does not require the Notary to fill

in the data below, doing so may prove invaluable

to persons relying on the document.

        ) ss.   COUNTY OF                                         )      

On             , 2011, before me,                                          
                                                                            ,

personally appeared                                                          ,

 

¨ Individual

¨ Corporate Officer(s)

    ¨  

 

personally known to me

                                                             
                         -or-  

¨ Partner(s)

 

¨ Limited

¨ General

    ¨   proved to me on the basis of satisfactory evidence          

to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.

 

¨ Attorney-in-Fact

¨ Trustee(s)

¨ Guardian/Conservator

           

¨ Other:                                                                   

    ____________________________

                              Witness my hand and official seal.  

SIGNER IS REPRESENTING:

Name of person(s) or entity(ies)

                        

Williams-Sonoma, Inc.

                                                                                

                                                                          
                                             

Signature of the Notary

 

        This certificate must be attached to the document described at right:   

Title or Type of Document: Aircraft Delivery Receipt

 

Number of Pages: 1 Date of Document:                     

         

 

Signer(s) other than named above: Representative of WHL Management LLC

 

 

 

STATE OF OREGON         )  

 

CAPACITY CLAIMED BY SIGNER

Though statute does not require the Notary to fill

in the data below, doing so may prove invaluable

to persons relying on the document.

        ) ss.   COUNTY OF                                         )      

On             , 2011, before me,                                          
                                                                            ,

personally appeared                                                          ,

 

¨ Individual

¨ Corporate Officer(s)

    ¨  

 

personally known to me

                                                             
                         -or-  

¨ Partner(s)

 

¨ Limited

¨ General

    ¨   proved to me on the basis of satisfactory evidence          

to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.

 

¨ Attorney-in-Fact

¨ Trustee(s)

¨ Guardian/Conservator

           

¨ Other:                                                                   

    ___________________________

                              Witness my hand and official seal.  

SIGNER IS REPRESENTING:

Name of person(s) or entity(ies)

                        

WHL Management LLC

                                                                                

                                                                          
                                             

Signature of the Notary

 

        This certificate must be attached to the document described at right:   

Title or Type of Document: Aircraft Delivery Receipt

 

Number of Pages: 1 Date of Document:                     

         

 

Signer(s) other than named above: Representative of Williams-Sonoma, Inc.

 



--------------------------------------------------------------------------------

SCHEDULE 1 TO AIRCRAFT DELIVERY RECEIPT

AVIONICS AND EQUIPMENT

 

Lightning Sensor System (Honeywell) LH Entrance Jeppesen Manual (10max) Storage
Drawer Noise Cancelling Headphones for Crew Wireless LAN

Standby Analog Telephone Jack and Loose Equipment

Handset (in Cockpit)

Additional Wired Handset, without Cradle 18.1 Inch LCD Pop Up Monitor in
Credenza - 24 Inch Bulkhead Monitors. Quantity 2 10.4 Inch Touchsecreen Monitor.
Quantity 1 - 3 in arm monitors Additional Galley Outlet (115v-60Hz) Utility
Outlets For Cockpit (115VAC - 60Hz) Additional TRU & PDEs #5 and 6 Service
Lights Timer Cabin Power Override System Sunshield (Cockpit) Side Console
Pouches in cockpit (connectors delta) Floor Mat Heaters (Entrance Area) Flight
Compartment Printer Recliner Type Legrest, Single Seat (qty 6) Flexible Reading
Light, Single Seat (qty 6) Flexible Reading Light, Double Seat (qty 2) Plug-in
Headrest with Flexwings (qty 10) Single Seat Wide replacing Single Narrow Seat
(qty 2) Three Place Divan Espresso Coffee Maker, Manual Fill Addition Fwd Cabin
Windows (in Fwd Lavatory) Enviroclean System for Vacuum Toilet Electronic Flight
Bag Logo Lights (Exterior) Enhanced Vision System Third FMS Flight Crew Quick
Donning Oxygen Masks-Puritan Bennett Airshow: World Map Package Airshow:
Day-Night Map with Times Zone Airshow: Static Logo Airshow: Video Briefing
English and Non English Airshow: World Explorer Winglet Viewing Mirrors
(Cockpit) Main Entry Door, Aft Handrail Extension Main Entry Door, Additional
Airstair Storage

Mid Cabin Bulkhead C/W Manual Sliding Frangible Door and

EICAS Annunciation Half Bulkhead RHS

Provisions for Electrical Outlet in LH Galley Annex Aft Lavatory Large 50.5 inch
(EVAC vacuum toilet)

TOGETHER WITH ALL ADDITIONS, ACCESSIONS, MODIFICATIONS, IMPROVEMENTS,
REPLACEMENTS, SUBSTITUTIONS, AND ACCESSORIES THERETO AND THEREFOR, ALL AVIONICS,
ONBOARD EQUIPMENT, LOOSE EQUIPMENT, MANUALS, DOCUMENTATION AND TECHNICAL
PUBLICATIONS, NOW OWNED OR HEREAFTER ACQUIRED, AND ALL RECORDS AND LOGBOOKS (IN
WRITTEN FORM OR AS COMPUTER DATA, DISCS OR TAPES, WHETHER NOW EXISTING OR
HEREAFTER ACQUIRED OR CREATED, AND WHETHER IN THE POSSESSION OF CUSTOMER OR HELD
ON BEHALF OF CUSTOMER BY OTHERS).

 

Schedule 1